Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Manion on 03/17/2021.
The application has been amended as follows: 

IN THE CLAIMS:

Claim 1, lines 14, “said base assembly having a terminal edge extending opposite said extension,” has been replaced with -- said base assembly having a terminal edge, defining an arched perimeter, extending opposite said extension,--.

Cancel claim 2.

	The above amendments to claims 1 and 14 have been made to overcome a typographical error.

Allowable Subject Matter
Claims 1 and 4-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Marchand, Jr. et al. (US 2285343) and Antunes Guimaraes (US 2005/0109974) were considered most pertinent to applicant's disclosure.  
Marchand, Jr. et al. disclose a valve stem seat (fig. 1) comprising: a blank (15, 16) and a shell (11) in communication in a manner that is capable of being formed by molding (11 is a molded elastomer); said blank having a first section (section to which leader line 16 is pointing to), a second section (lower section around which 26 are located, in combination with 17), a base assembly (12, 15), and an extension (upward extending portion from 12 which receives lower threaded portion of spindle 4); said base assembly having a first side (upward facing side of 12), and a second side (downward facing side of 12) opposite said first side, wherein said extension in communication with said first side (as seen in fig. 1); said first section (16) in communication with said second side (downward facing side of 12) (as seen in fig. 1); said second section having a second section base (17); said second section base (17) in communication with said first section (16) (as seen in fig. 1) opposite said second side (17 is opposite the downward facing side of 12), wherein said communication provides for a lip (the transition from 17 to 16 forms a lip); said shell having a shell first side (inner/upward facing side having 26) and a shell second side (outer/downward facing side forming hemispherical surface of 14), wherein said shell second side having a hemispherical 
Antunes Guimaraes discloses a valve stem seat (161) comprising: a blank (163) and a shell (164) in communication in a manner that is capable of being formed by molding [0029]; said blank having a first section (172), a second section (stem portion above 172), a base assembly (173), and an extension (171); said base assembly having a first side (upward facing side of 173), and a second side (downward facing side of 173) opposite said first side, wherein said extension in communication with said first side (as seen in figs. 3-5); said first section in communication with said second side; said second section having a second section base (top side of 172); said second section base in communication with said first section (as seen in figs.3-5) opposite said second side, wherein said communication provides for a lip (top surface of 172 transition to stem portion above 172 to form a lip); said shell having a shell first side (inner/upward facing side facing 172) and a shell second side (outer/downward facing side forming 164), wherein said shell second side having a curved geometry (of 164) .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753